LEWIS, C. J.
The appellant filed a petition to transfer to the Supreme Court. In the Appellate Court opinion 233 N. E. *4772d 253, 142 Ind. App. —, the Appellate Court among other things said:
“Since we do not have the evidence before us we, on appeal, presume there was evidence to support the action of the trial court. The burden is upon appellant to demonstrate that none of the reasons given are valid and to affirmatively demonstrate an abuse of discretion by the trial court in the granting of the motion for a new trial. Griffith v. Matthew, supra, (1967), [141 Ind. App. 462], 229 N. E. 2d 657, 658, 11 Ind. Dec. 181 (Trans. Denied).”
We correct the foregoing paragraph to delete the first sentence thereof. The petition to transfer is denied.
Arterburn, Jackson, Hunter, JJ., concur; Mote, J., not participating.
Note. — Reported in 237 N. E. 2d 257.